 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JEAN MARC VAN DEN HEUVEL,                         No. 2:19-cv-01418-MCE-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   PLACERVILLE SELF STORAGE, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227–28 (9th
                                                      1
 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
 3   490 U.S. at 327.
 4          In order to avoid dismissal for failure to state a claim a complaint must contain more than
 5   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause
 6   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). In other words,
 7   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
 8   statements do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Furthermore, a claim
 9   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
10   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
11   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct.
12   at 1949. When considering whether a complaint states a claim upon which relief can be granted,
13   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),
14   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416
15   U.S. 232, 236 (1974).
16          Plaintiff claims this suit arises under federal question jurisdiction. The allegations in the
17   complaint are insufficient to identify any conceivable federal claim. Although plaintiff alleges
18   “[t]he Federal Statutes are in the guidelines of our mutual Constitutions 1776,” this does not
19   establish the federal claim or claims plaintiff is attempting to raise in his complaint.
20          Plaintiff also claims this suit arises under diversity of citizenship. For diversity
21   jurisdiction, each plaintiff’s state citizenship must be diverse from each defendant. “When a
22   plaintiff sues more than one defendant in a diversity action, the plaintiff must meet the
23   requirements of the diversity statute for each defendant or face dismissal.” Newman-Green, Inc.
24   v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). Here, plaintiff does not meet the requirements of
25   the diversity statute for each defendant because plaintiff pleads that he and at least one defendant
26   are citizens of California. (ECF No. 1 at 4 (alleging Placerville Self Storage is a citizen of “[a]ll
27   states governed by the United States” and has its principal place of business in the state of
28   California)); 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen . . . of the
                                                       2
 1   State or foreign state where it has its principal place of business”). As alleged, the complaint does
 2   not establish diversity jurisdiction.
 3           The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is
 4   unable to determine whether the current action is frivolous or fails to state a claim for relief. The
 5   court has determined that the complaint does not contain a short and plain statement as required
 6   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a
 7   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones
 8   v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at
 9   least some degree of particularity overt acts which defendant engaged in that support plaintiff’s
10   claim. Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2),
11   the complaint must be dismissed. The court will, however, grant leave to file an amended
12   complaint.
13           If plaintiff chooses to amend the complaint, plaintiff must set forth the jurisdictional
14   grounds upon which the court’s jurisdiction depends. Federal Rule of Civil Procedure 8(a).
15   Further, plaintiff must demonstrate how the conduct complained of has resulted in a deprivation
16   of plaintiff’s federal rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980).
17           In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to
18   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
19   complaint be complete in itself without reference to any prior pleading. This is because, as a
20   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
21   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
22   longer serves any function in the case. Therefore, in an amended complaint, as in an
23   original complaint, each claim and the involvement of each defendant must be sufficiently
24   alleged.
25           In accordance with the above, IT IS HEREBY ORDERED that:
26           1. Plaintiff’s request to proceed in forma pauperis (ECF No. 4) is granted;
27           2. Plaintiff’s complaint (ECF No. 1) is dismissed; and
28           3. Plaintiff is granted thirty days from the date of service of this order to file an amended
                                                        3
 1   complaint that complies with the requirements of the Federal Rules of Civil Procedure, and the
 2   Local Rules of Practice; the amended complaint must bear the docket number assigned this case
 3   and must be labeled “Amended Complaint;” plaintiff must file an original and two copies of the
 4   amended complaint; failure to file an amended complaint in accordance with this order will result
 5   in a recommendation that this action be dismissed.
 6   Dated: October 3, 2019
 7

 8

 9

10

11   15 heuvel1418.ifp-lta

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
